Citation Nr: 0821784	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-39 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from August 2001 to April 
2002.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2006 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Boston, Massachusetts, (hereinafter RO).  

In May 2008, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD Form 214 confirms that he served as an 
infantryman during military operations in Bosnia, and the 
record reflects July 2005 and June 2006 statements from a VA 
social worker concluding that the veteran experienced a 
"psychotic break" due to the stresses of his military 
service.  In light of these facts, the Board concludes that a 
VA examination that includes a medial opinion from a 
psychiatrist as to whether the veteran has current 
psychiatric disorder as a result of service is necessary in 
this case in order to comply with the duty to assist the 
veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, the case is REMANDED 
for the following action:

1.  The veteran must be afforded an 
examination by a VA psychiatrist to 
determine the etiology of any psychiatric 
disorders currently found.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether there is 
a 50 percent probability or greater that 
any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's service, in particular, 
stressors from serving as an infantryman 
in Bosnia.  A complete rationale for the 
opinion must be provided.  The report 
prepared must be typed.

2.  Thereafter, the matter on appeal must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



